          Case 20-35600 Document 72 Filed in TXSB on 12/08/20 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                  §
                                                        §                  Case No. 20-35600
ASAIG, LLC, et al.,                                     §
                                                        §                  Chapter 11
         Debtors.1                                      §
                                                        §                  (Jointly Administered)

         NOTICE OF APPOINTMENT OF CHIEF RESTRUCTURING OFFICER

         PLEASE TAKE NOTICE that on November 17 and 24, 2020, ASAIG, LLC, et al., the

above-captioned debtors and debtors in possession (the “Debtors”), filed voluntary petitions for

relief (the “Chapter 11 Cases”) under chapter 11, title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division (the “Court”).

         PLEASE TAKE FURTHER NOTICE that on December 8, 2020, the Debtors

executed: (i) that certain Engagement Letter (the “Engagement Letter”) with Carl Marks

Advisory Group LLC (“CMAG”) and retained Brian Williams (the “Chief Restructuring

Officer”) to act as independent manager of Debtor Aztec / Shaffer, LLC and as Chief

Restructuring Officer of the Debtors during the Chapter 11 Cases; and (ii) that certain

Unanimous Consent of Managers of ASAIG, LLC in Lieu of Special Meeting which, inter alia,

(a) approved the Engagement Letter between the Debtors and CMAG, and (b) authorized and

approved the retention of the Chief Restructuring Officer pursuant to the terms of the

Engagement Letter. For the avoidance of doubt, the employment and retention of the Chief

Restructuring Officer and CMAG as estate professionals remains subject to Court approval, and

1
 The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Aztec / Shaffer, LLC (2038); and ASAIG, LLC (2323). The
Debtors’ service address is: 601 W. 6th Street, Houston, Texas 77007.
        Case 20-35600 Document 72 Filed in TXSB on 12/08/20 Page 2 of 2



the Debtors will file professional employment applications pursuant to applicable provisions of

the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Procedures for

Complex Chapter 11 Cases in the Southern District of Texas.



Dated: December 8, 2020.

                                           OKIN ADAMS LLP

                                           By:        /s/ Matthew S. Okin
                                                 Matthew S. Okin
                                                 Texas Bar No. 00784695
                                                 Email: mokin@okinadams.com
                                                 David L. Curry, Jr.
                                                 Texas Bar No. 24065107
                                                 Email: dcurry@okinadams.com
                                                 Ryan A. O’Connor
                                                 Texas Bar No. 24098190
                                                 Email: roconnor@okinadams.com
                                                 1113 Vine St., Suite 240
                                                 Houston, Texas 77002
                                                 Tel: 713.228.4100
                                                 Fax: 888.865.2118

                                           PROPOSED ATTORNEYS FOR THE
                                           DEBTORS


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 8, 2020, a true and correct copy of the foregoing
Notice was served via the Court’s CM/ECF system to all parties consenting to service through
the same.

                                           By:      /s/ Ryan A. O’Connor
                                                 Ryan A. O’Connor




                                           2
